Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was given in a telephone interview with Umar Bakhsh, Reg. 67,307 on May 24, 2022.

IN THE CLAIMS
Please amend Claims 4, 5 and 10.

Claim 4 (Currently Amended). The image processing apparatus according to Claim 1,

Claim 5 (Currently Amended). The image processing apparatus according to Claim 1,

Claim 10 (Currently Amended). The image processing system according to Claim 9 

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) for an interview prior to filing a response to the instant office action to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to expanding and incorporate some or all the subject matter directed towards projective transform matrix.  Furthermore, adding a limitation directed towards blur correction is disclosed in POON (Pub. No:  US 2006-0280249), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Said claim discloses a "image processing program" Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-5, 9-10, disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-5, 9-10, global motion estimation means for estimating global motion is considered to read on Fig. 2 global motion estimation unit 200; local motion estimation means for estimating local motion is considered to read on Fig. 2 local motion estimation unit 300; image correction means for correcting the motion of the specific object is considered to read on Fig. 2 image correction unit 400; a camera operation adjustment apparatus configured to adjust is considered to read on Fig. 2 image correction unit 400; an object position adjustment apparatus configured to adjust a position of the specific object is considered to read on Fig. 10 image processing section 430.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claims 1, 6-8 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over POON (Pub. No:  US 2006-0280249).

As per Claim 1 POON discloses An image processing apparatus comprising (Figs. 1-2, 5, 7, 9-12, 14a-d [Abstract]): 
global motion estimation means for estimating global motion indicating motion of a specific region containing a specific object in a moving picture from a plurality of frame images contained in the moving picture (Figs. 1-2, 5, 7, 9-12, 14a-d plurality of frames to make up the moving picture global and local object motion for the ROI [0066] [0126] estimated motion both global and local in the current frame [0098-0099] [0128-0130] additional on global estimation for at least a specific target [0140-0144]); 
local motion estimation means for estimating local motion indicating motion of the specific object in the moving picture from the plurality of frame images (Figs. 1-2, 5, 7, 9-12, 14a-d global and local object motion for the ROI [0066] [0126] estimated motion both global and local in the current frame [0098-0099] [0128-0130] at least a specific target [0140-0144]); 
and image correction means for correcting the motion of the specific object or the specific region in the moving picture on a basis of the estimated global motion or the local motion (Figs. 1-2, 5-7, 11-13, 14a-d correction compensation [0066] [0073-0075] both local and global motion considerations for blur and other corrections on the region target and ROI – specific region of moving image with plurality of frames as the frame ROI for specific [0096-0099] [0131] [0140-0144]).

As per Claim 6 POON discloses An image processing program configured to cause a computer to perform the steps of (Figs. 1-2 [Abstract] [0048-0051]): 
performing global motion estimation for estimating global motion indicating motion of a specific region containing a specific object in a moving picture from a plurality of frame images contained in a moving picture (See said analysis for Claim 1); 
performing local motion estimation for estimating local motion indicating motion of the specific object in the moving picture from the plurality of frame images (See said analysis for Claim 1); 
and performing image correction for correcting the motion of the specific object or the specific region in the moving picture on a basis of the estimated global motion or the local motion (See said analysis for Claim 1).

As per Claim 7 POON discloses A method of image processing which comprises the steps of (Figs. 1-2 [Abstract]): 
performing global motion estimation for estimating global motion indicating motion of a specific region containing a specific object in a moving picture from a plurality of frame images contained in a moving picture (See said analysis for Claim 1); 
performing local motion estimation for estimating local motion indicating motion of the specific object in the moving picture from the plurality of frame images (See said analysis for Claim 1); 
and performing image correction for correcting the motion of the specific object or the specific region in the moving picture on a basis of the estimated global motion and the local motion (See said analysis for Claim 1).

As per Claim 8 POON discloses An image processing system having a shooting camera for shooting a moving picture (Figs. 1-2, 5, 7, 9-12, 14a-d [Abstract] digital camera [0096 [0141]]), 
an image processing apparatus configured to process an image of the moving picture (Figs. 1-2, 5, 7, 9-12, 14a-d [Abstract]), and a display apparatus configured to display the processed image of the moving picture, the image processing apparatus comprising (Figs. 1-2, 4-5, 7, 9-12, 14a-d [Abstract] display device [0066] [0071-0072]): 
global motion estimation means for estimating global motion indicating motion of a specific region containing a specific object in the moving picture from a plurality of frame images contained in the moving picture (See said analysis for Claim 1); 
local motion estimation means for estimating local motion indicating motion of the specific object in the moving picture from the plurality of frame images (See said analysis for Claim 1); 
and image correction means for correcting the motion of the specific object or the specific region in the moving picture on a basis of the estimated global motion and the local motion (See said analysis for Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of WATANABE et al. (US Pub. No.: 2016-0246045).

As per Claim 2 POON discloses The image processing apparatus according to claim 1, wherein the local motion estimation means estimates local motion by using a movement (Figs. 1-2, 5, 7, 9-12, 14a-d local object motion for the ROI [0066] [0126] motion local in the current frame [0098-0099] [0128-0130] at least a specific target [0140-0144])
POON does not disclose but WATANABE discloses movement amount of a specific point in a region containing the specific object (Figs. 1-2, 7-8 the specific point is a centroid of the object [0086] [0088-0090] [0103])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include movement amount of a specific point in a region containing the specific object as taught by WATANABE into the system of POON and because of the benefit taught by WATANABE to disclose further motion processing of an object in an image processing environment to incorporate the amount of movement about a centroid whereby POON is directed towards motion processing of an object in an image and would benefit from the additional related extended featured to expand upon system capabilities.

As per Claim 3 POON discloses The image processing apparatus according to claim 2, wherein 
POON does not disclose but WATANABE discloses the specific point is a centroid of the object (Figs. 1-2, 7-8 the specific point is a centroid of the object [0086] [0088-0090] [0103]) (The motivation that applied in Claim 2 applies equally to Claim 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of CHO et al. (US Pub. No.: 2015-0029306).

As per Claim 4 POON discloses The image processing apparatus according to claim 1, wherein 
the image correction means generates to the estimated global motion, and corrects the motion of the specific object or the specific region in the moving picture (Figs. 1-2, 5-7, 11-13, 14a-d correction compensation [0066] [0073-0075] both local and global motion considerations for blur and other corrections on the region target and ROI – specific region of moving image with plurality of frames as the frame ROI for specific [0096-0099] [0131] [0140-0144])
POON does not disclose but CHO discloses generates a projective transformation matrix corresponding to the estimated global motion (Figs. 1-3, 5, 6A, 7 [Abstract] matrices transforms corresponding to global motion [0048] [0052] [0062] [0084-0085]), corrects the projective transformation matrix on a basis of the estimated local motion, and corrects on a basis of the corrected projective transformation matrix (Figs. 1-3, 5, 6A, 7 correction of motion [Abstract] [0013-0014] [0048] [0051-0052] [0062] local as well applied [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generates a projective transformation matrix corresponding to the estimated global motion, corrects the projective transformation matrix on a basis of the estimated local motion, and corrects on a basis of the corrected projective transformation matrix as taught by CHO into the system of POON and because of the benefit taught by CHO to disclose advanced motion processing for objects to include local and global motion values whereby POON is directed towards both local and global motion of image regions / objects for motion correction concerns and would benefit from the incorporating transformation matrices for motion correction.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of TSAI et al. (US Pub. No.: 2013-0100303).


As per Claim 5 POON discloses The image processing apparatus according to Claim 1, wherein 
the global motion estimation means and the local motion estimation means estimate global motion and local motion (Figs. 1-2, 5, 7, 9-12, 14a-d global and local object motion for the ROI [0066] [0126] estimated motion both global and local in the current frame [0098-0099] [0128-0130] at least a specific target [0140-0144])
POON does not disclose but TSAI discloses motion estimation by using an image obtained by reducing an input image (Fig. 11 [0110])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include motion estimation by using an image obtained by reducing an input image as taught by TSAI into the system of POON and because of the benefit taught by TSAI to disclose further motion processing techniques of an object in an image processing environment to include input image manipulation whereby POON is directed towards motion processing of an object in an image and would benefit from the additional related extended featured to expand upon system capabilities.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of HAYASHI et al. (US Pub. No.: 2012-0231883).

As per Claim 9 POON discloses The image processing system according to claim 8 
adjust on a basis of estimated global motion or estimated local motion or both the estimated global motion and the estimated local motion (Figs. 1-2, 5-7, 11-13, 14a-d correction compensation adjustment [0066] [0073-0075] both local and global motion considerations for blur and other corrections on the region target and ROI [0096-0099] [0131] [0140-0144])
POON does not disclose but HAYASHI discloses having a camera operation adjustment apparatus configured to adjust an operation of the shooting camera (Figs. 1-5, 9-11 operation change in virtual camera at least directional change – motion detection [0266])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include having a camera operation adjustment apparatus configured to adjust an operation of the shooting camera as taught by HAYASHI into the system of POON and because of the benefit taught by HAYASHI to disclose inclusion of camera operation adjustment as well as object of interest positional adjustment as part of the processing and analysis for image objects of interest whereby POON considers object of interest processing in captured image data and would benefit from inclusion of additional techniques and measurement / system component consideration to expand upon the system functionality.

As per Claim 10 POON discloses The image processing system according to claim 9 
adjust on a basis of estimated global motion or estimated local motion or both the estimated global motion and the estimated local motion (Figs. 1-2, 5-7, 11-13, 14a-d correction compensation adjustment [0066] [0073-0075] both local and global motion considerations for blur and other corrections on the region target and ROI [0096-0099] [0131] [0140-0144]).
POON does not disclose but HAYASHI discloses having an object position adjustment apparatus configured to adjust a position of the specific object (Figs. 1-5, 9-11 player object [Abstract] [0013] [0026] [0030-0031]) (The motivation that applied in Claim 9 applies equally to Claim 10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481